Citation Nr: 0425335	
Decision Date: 09/15/04    Archive Date: 09/23/04

DOCKET NO.  03-07 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial compensable rating for left ear 
hearing loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel




INTRODUCTION

The veteran served on active duty from October 1939 to August 
1945, November 1945 to December 1946, and January 1948 to 
February 1961.

The case initially came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  At present, the veteran's case is before 
the Board for appellate review.

The Board notes that, via the April 2002 notice of 
disagreement, the February 2003 statement of the case and the 
March 2003 substantive appeal, the veteran perfected his 
appeal regarding the issue of service connection for right 
thumb and right index disorders.  However, in a June 2004 
statement, the veteran indicated that he desired to withdraw 
his appeal regarding these issues.  As such, these issues are 
no longer before the Board for appellate adjudication.

In addition, per the March 2003 VA form 9 (Appeal to Board of 
Veterans' Appeals) and a June 2004 statement, the veteran 
indicated that he is seeking to reopen his previously denied 
claim of service connection for right ear hearing loss, per 
the August 2001 rating decision.  However, as the only issue 
currently before the Board is that set forth on the title 
page of this decision, this matter is referred to the RO for 
appropriate action.

Lastly, at the request of the veteran, he was scheduled for a 
hearing on appeal before a Veterans Law Judge (VLJ) on June 
25, 2004 at the RO (Travel Board hearing).  However, the 
record contains evidence that the veteran canceled and 
withdrew his request for a Travel Board hearing.  As the 
record does not contain further indication that the veteran 
or his representative submitted additional requests for a 
Travel Board hearing, the Board deems the veteran's request 
for such a hearing withdrawn.  See 38 C.F.R. § 20.704 (2003).


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The veteran's left ear hearing loss is characterized by 
level I hearing acuity in the right ear and Level V hearing 
acuity in the left ear under Table VI, and by level I hearing 
acuity in the right ear and Level IV hearing acuity in the 
left ear under Table VI A. 


CONCLUSION OF LAW

The criteria for the assignment of an initial compensable 
rating for left ear hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.85-4.86, Tables VI, VI A and VII, Diagnostic Code 6100 
(2003).     


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), see 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), VA 
first has a duty to notify the appellant and the accredited 
representative of any information and evidence necessary to 
substantiate his/her claims for VA benefits.  See generally 
38 U.S.C.A. §§ 5102, 5103 (West 2002).  In August 2001, VA 
issued regulations to implement the VCAA.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The amendments were 
effective November 9, 2000, except for the amendment to 
38 C.F.R. § 3.156(a) which is effective August 29, 2001.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 3.159(c)(4)(iii), VA 
stated that the provisions of this rule merely implement the 
VCAA and do not provide any rights other than those provided 
in the VCAA.  Accordingly, in general where the record 
demonstrates that the statutory mandates have not been 
satisfied, the regulatory provisions likewise are not 
satisfied.  

VA has a duty to notify the claimant and the representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In a letter dated in April 2001, the RO 
notified the veteran of the evidence needed to substantiate 
his claim for service connection, and offered to assist him 
in obtaining any relevant evidence.  The letter gave notice 
of what evidence the veteran needed to submit and what the VA 
would try to obtain.  The letter did not notify the veteran 
of the evidence needed to substantiate a claim for 
entitlement to an initial compensable evaluation for hearing 
loss of the left ear.  However, compensation level is a "down 
stream" issue from that of entitlement to service connection.  
Grantham v. Brown, 114 F .3d 1156 (1997).  VA's General 
Counsel has held that VA is not required to provide § 5103(a) 
notice with regard to " down stream issues."  VAOPGCPREC 8-
2003 (Dec. 22, 2003); 68 Fed. Reg. --; cf. Huston v. 
Principi, 17 Vet. App. 195, 202 (2003).   The Board is bound 
by the General Counsel's holding.  38 U.S.C.A. § 7104(c) 
(West 2002).  

However, the veteran has been informed of the evidence needed 
to show his entitlement to an increased initial rating via 
the August 2001 rating decision and the February 2003 
statement of the case.  In the February 2003 statement of the 
case, the veteran was provided with specific information 
concerning changes in the law and regulations per the VCAA.  
Therefore, the notification requirement has been satisfied.  
See Quartuccio, supra.

Further, all identified and available medical evidence has 
been obtained, including all relevant treatment records and 
examination reports.  As no additional evidence, which may 
aid the veteran's claim or might be pertinent to the bases of 
the claim, has been submitted or identified, the duty to 
assist requirement has been satisfied.  See Quartuccio, 
supra.

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003) and 
VAOPGCPREC 7-2004.  

In this case, although the VCAA notices that were provided to 
the appellant do not contain the "fourth element" per se, 
the Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claim on appeal.  In particular, the RO asked the veteran 
to tell VA about any additional information or evidence that 
the veteran wanted VA to try and get for him and to send VA 
the evidence that was needed as soon as possible.  By the 
April 2001 RO informational letter, and the February 2003 
statement of the case and its accompanying notice letter, VA 
satisfied the fourth element of the notice requirements.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  Here, the veteran is not prejudiced by the 
Board's consideration of his claim as VA has already met all 
notice and duty to assist obligations to the veteran under 
the VCAA.  By information letters, and the statement of the 
case, he has been advised of the evidence considered in 
connection with his appeal and what information VA and the 
claimant would provide.  Thus, the Board finds that there has 
been no prejudice to the claimant that would warrant further 
notification or development.  As such, the claimant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

In this case, in an August 2001 rating decision, the veteran 
was granted service connection for left ear hearing loss and 
was assigned an initial rating of 0 percent, effective 
November 21, 2000 (the original date of claim), under 
Diagnostic Code 6100.  Subsequently, in an April 2002 
statement, the veteran expressed disagreement with the 
initial 0 percent disability rating assigned for his service-
connected left ear hearing loss.  As such, the veteran is 
presently seeking an increased initial rating for his 
disability. 

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the VA Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2003).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In addition, an appeal from the initial assignment 
of a disability rating requires consideration of the entire 
time period involved, and contemplates "staged ratings" 
where warranted.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2003).

I.  Applicable Law.

With respect to the applicable law, the Board observes that, 
the VA Rating Schedule that addresses the ear and other sense 
organs was amended effective June 10, 1999.  See 64 Fed. Reg. 
25202 (1999).  The United States Court of Appeals for 
Veterans Claims (Court) held in DeSousa v. Gober that the law 
"precludes an effective date earlier than the effective date 
of the liberalizing . . . regulation," but the Board must, 
nonetheless, still adjudicate whether a claimant "would 
receive a more favorable outcome, i.e., something more than a 
denial of benefits, under the prior law and regulation." In 
this regard, there is no basis for concluding that harmful 
error occurs simply because a claimant receives VCAA notice 
after an initial adverse adjudication.  See 38 U.S.C. 
§ 7261(b)(2) (West 2002); see also Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004) (There is no implicit exemption 
for the notice requirements contained in 38 U.S.C. § 5103(a) 
from the general statutory command set forth in section 
7261(b)(2) that the Veterans Claims Court shall "take due 
account of the rule of prejudicial error.")  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication notice 
constitutes harmless error, especially since an AOJ 
determination that is "affirmed" by the Board is subsumed 
by the appellate decision and becomes the single and sole 
decision of the Secretary in the matter under consideration.  
See 38 C.F.R. § 20.1104 (2003).  There simply is no "adverse 
determination" for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 (West 
2002) to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement with regard to the 
issue discussed on appeal was harmless error.  In a letter to 
the veteran dated in October 2001 and the SOC, the RO 
informed him of what information he needed to establish 
entitlement to service connection and that he should send in 
information describing additional evidence or the evidence 
itself.  While the notice the AOJ provided to the appellant 
in October 2001 was given after the initial AOJ adjudication 
of the claim, the notice was provided by the RO prior to the 
transfer of the appellant's case to the Board, and the 
content of that notice and various duty to assist letters, 
along with the SOC, fully complied with the requirements of 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2003).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  However, 
where compensation is awarded or increased "[p]ursuant to any 
Act or administrative issue, the effective date of such an 
award or increase . . . shall not be earlier than the 
effective date of the Act or administrative issue."  38 
U.S.C.A. § 5110(g) (West 2002).  As such, the Secretary is 
obligated to apply June 10, 1999 as the effective date for 
the revised criteria for disorders of the ear and other sense 
organs, and the revised Rating Schedule cannot be applied to 
a claim for any date prior to June 10, 1999.  See 38 U.S.C.A. 
§ 5110(g)(West 2002); see Wanner v. Principi, 17 Vet. App. 4, 
9 (2003).  In this case, however, as the veteran submitted 
his original claim on November 21, 2000, after the above 
discussed change in the law, only the new rating criteria is 
for application in this case.  

The current version of the Rating Schedule provides a table 
for rating purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (2003).  
Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.  Lastly, 
if impaired hearing is service-connected for only one ear, in 
order to determine the percentage evaluation from Table VIII, 
the nonservice-connected ear will be assigned a Roman Numeral 
designation for hearing impairment of I, subject to the 
provisions of 38 C.F.R. § 3.383 (which requires total 
deafness in both the service-connected and the nonservice-
connected ears for compensation).  Id., 38 C.F.R. § 3.383.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VI A, whichever results in the higher numeral.  
Each ear will be evaluated separately.  See 38 C.F.R. § 
4.86(a) (2003).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VI A, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher.  See 38 C.F.R. § 4.86(b) 
(2003).

The assignment of disability ratings for hearing impairment 
is derived by the mechanical application of the Rating 
Schedule to the numeric designations assigned after 
audiometry evaluations are rendered.  Lendenmann v. Principi, 
3 Vet. App. 345 (1992).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2003).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996) (citing Gilbert, at 54).

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).



II.  Analysis

In this case, the evidence includes an April 1979 VA 
examination report which shows the veteran was diagnosed with 
hearing loss and tinnitus.

The evidence also shows the veteran has been treated at VA 
Medical Centers (VAMCs) since the mid 1980s, including at the 
Decatur and Atlanta VAMCs.  Specifically, these records 
include an October 2000 examination report indicating that 
otoscopic examination was unremarkable in both ears.  Pure 
tone audiometrics revealed a slight decrease bilaterally (of 
approximately 10 decibels) for the mid frequencies since the 
last examination in August 1998.  There was also mild sloping 
to severe sensorineural hearing loss bilaterally, with good 
to excellent word recognition ability in the right ear and 
fair word recognition ability in the left ear.

A December 2000 VA examination report shows the veteran's 
pure tone thresholds, in decibels, for the right ear were 45, 
45, 65, 65, 65, and for the left ear were 55, 65, 90, 95, 95, 
both measured at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively.  The average pure tone threshold at 1000, 2000, 
3000, and 4000 hertz was 60 decibels in the right ear, and 86 
decibels in the left ear.  No speech discrimination was 
measured for either ear.  Under the new criteria for 
evaluating hearing impairment, Table VI A, the veteran had 
Level VIII hearing acuity in the left ear, and Level I in the 
nonservice-connected right ear per 38 C.F.R. § 4.85(f), which 
equates to a noncompensable percent evaluation under the 
applicable criteria.  See 38 C.F.R. §§ 4.85-4.86, Tables VI A 
and VII, Diagnostic Code 6100 (2003).

Records from L. Stringfellow, M.D., dated from 2000 to 2001 
include a January 2001 statement indicating the veteran was 
treated for problems with his ears and cardiac problems.  In 
addition, a December 2000 statement indicates the veteran had 
pain in the ear, and that he appeared to have effusion of the 
left ear and that an ear, nose and throat (ENT) evaluation 
was recommended.

In an August 2001 rating decision, the RO granted service 
connection for left hearing loss on the basis that the 
disability was directly related to service, and assigned a 
noncompensable disability evaluation.  

A February 2003 VA examination report shows the veteran's 
pure tone thresholds, in decibels, for the right ear were 45, 
50, 55, 55, 60, and for the left ear were 45, 55, 55, 50, 65, 
both measured at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively.  The average pure tone threshold at 1000, 2000, 
3000, and 4000 hertz was 55 decibels in the right ear, and 56 
decibels in the left ear.  His speech discrimination was 68 
percent for the right ear, and 72 percent for the left ear.  
The veteran was diagnosed with bilateral hearing loss and he 
was recommended to continue to wear the bilateral 
amplification received from the VA.  Under the new criteria 
for evaluating hearing impairment, Table VI, the veteran had 
Level I hearing acuity in the nonservice-connected right ear 
(per 38 C.F.R. § 4.85(f)), and Level V in the left ear.  See 
38 C.F.R. §§ 4.85-4.86, Tables VI (2003).  Under the 
applicable schedular criteria, a noncompensable evaluation is 
assigned for the degree of impairment demonstrated.  See 38 
C.F.R. §§ 4.85-4.86, Tables VI, VII, Diagnostic Code 6100 
(2003).  Under Table VI A, the veteran had Level I hearing 
acuity in the right ear (again per 38 C.F.R. § 4.85(f)), and 
Level IV in the left ear, which equates to a noncompensable 
evaluation under the applicable criteria.  See 38 C.F.R. 
§§ 4.85-4.86, Tables VI A, VII, Diagnostic Code 6100 (2003).

Applying the foregoing criteria to the facts in this case, 
the Board finds that the veteran's left ear hearing loss was 
properly assigned a noncompensable evaluation under the new 
criteria for hearing impairment.  Additionally, the Board has 
considered the application of 38 C.F.R. § 4.86 (2003) 
[exceptional patterns of hearing impairment].  However, the 
veteran's hearing loss does not meet the criteria under that 
section.

The Board has considered the veteran's contentions that his 
current level of left ear hearing disability warrants an 
initial compensable evaluation.  However, it is clear from 
the evidence of record that he has not shown that his 
service-connected left ear hearing loss has increased to a 
level greater than that encompassed by a noncompensable 
rating, for any period during the pendency of the appeal, 
under the applicable criteria for hearing impairment 
disabilities.  Fenderson, supra.  The veteran's contentions 
alone cannot establish entitlement to a compensable 
evaluation for defective hearing because "disability ratings 
for hearing impairment are derived by a mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered." See Lendenmann, supra.  Here, a mechanical 
application of the schedule establishes a noncompensable 
disability evaluation under Diagnostic Code 6100 (2003).  
Hence, as the preponderance of the evidence is against the 
veteran's claim for an initial compensable evaluation for 
left ear hearing loss, the veteran's claim must be denied.

III.  Conclusion

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2003) have been 
considered whether or not they were raised by the appellant 
as required by the decision reached in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  The Board has 
considered whether an extra-schedular evaluation pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1) (2003) is 
warranted.  In the instant case, however, there has been no 
showing that the veteran's left ear hearing loss alone has 
caused marked interference with employment (i.e., beyond that 
contemplated in the currently assigned evaluation) or the 
need for frequent periods of hospitalization, or have 
otherwise rendered impracticable the application of the 
regular schedular standards.  In essence, the Board finds 
that no evidence currently of record shows that there is an 
exceptional or unusual disability picture in this case, which 
renders impracticable the application of the regular 
schedular standards.

With respect to the disability at issue, the applicable 
rating criteria contemplate higher ratings.  However, the 
Board has not found the disability under consideration to be 
of such severity as to warrant assignment of a higher rating 
on a schedular basis other than that indicated above.  
Likewise then, referral for consideration for extra-schedular 
evaluations is not warranted here.  See Bagwell v. Brown, 9 
Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

An initial compensable rating for left ear hearing loss is 
denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



